DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s amendments dated 02/24/2021. Claims 1-13 have been amended. Claims 1-13 are currently pending. No arguments / remarks were filed. 

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Claim Objections
Claims 2-6 and 8-13 objected to because of the following informalities: These claims reference a previous claim and device and should therefore recite “The safety bear device of .  Appropriate correction is required.
Claims 5 and 7-13 recite “claims 1” and “claims 7.” It appears these should be “claim 1” and “claim 7” respectively. Appropriate correction is required. 
Claim 2 recites “or is Velcro to,” which is grammatically incorrect. Velcro is also a trade name and cannot be used in the claims. Presumably this was intended to be “or is connected by hook and loop fasteners to” or similar. Appropriate correction is required. 
Claims 3, 9, and 11 recite “comprising of,” which appears it should be “comprising.” Appropriate correction is required. 
Claims 5, 7, 8, 10, and 11 recite “claims 1 safety device” and “claim 7 remote control bear,” which is grammatically strange. Presumably these were intended to be “the safety bear device” and “the remote control bear device” or similar. Appropriate correction is required. 
Claim 13 recites “that works in all vehicle.” Presumably this was intended to be “that works in all vehicles.” Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
A non-exhaustive list of confusing and / or indefinite language is provided below. Applicant is required to correct the claims of all confusing and indefinite language. 
Claim 1 recites a safety bear device that communicates with a remote-control bear to remind a user of a child on the back seat, however, it is unclear what these two devices are, or where they are located. It is also unclear which device (the safety bear device or the remote control bear) is able to detect a child on the back seat or how the device is intended to detect a child. Further, claims 7-12 then recite “a remote-control bear device,” which is presumably “the remote control bear” of claim 1 but it is unclear why a different term is used. This claim is exceedingly confusing and indefinite. Appropriate correction is required. 
The dependent claims repeatedly reference “a safety bear device” and “a remote control bear device,” each subsequent recitation of an element or component should be preceded by “the” not “a.” These recitations lack proper antecedent basis. Appropriate correction is required.   
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Appropriate correction is required. 
Claim 4 recites “wherein a voice box that beeps and talks, when activated.” This is both grammatically incorrect and indefinite. It is unclear where this voice box is located (the bear device or remote control bear device) and how it is activated. Appropriate correction is required. 
Similarly, Claim 5 claims a sensor but it is unclear where the sensor is located. Appropriate correction is required. 
Claim 6 claims “the power source” but no power source was previously claimed. There is no antecedent basis for this limitation in the claims. 
Claim 7 recites what appears to be the same limitations from claim 1. It is unclear what is intended to be recited here or how this claim was intended to further limit claim 1. Appropriate correction is required. 
Claim 10 recites a sensor, but it is unclear if this is the same sensor of claim 5 or a different sensor. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by White (US PGPub. No. 2009/0040053 A1).
In Reference to Claim 1

 	(Claim 2) A safety bear device, according to claim 1 that hangs from the rearview mirror with a hook and cord, (option 1)(item 14 and paragraph 0028; note “hangs from the rearview mirror” is interpreted as a function since a rear view mirror is not claimed, since the ring/hook and cord of White can be hung from a rearview mirror, it meets the claims), or is Velcro to the dashboard (option 2);
(Claim 3) A safety bear device according to claim 1, comprising of distinctive features such as flashing eyes when activated (item 54 fig. 2 and paragraph 0045; note “flashing eyes” is only claimed as exemplary, therefore, a flashing light meets the claims);
(Claim 4) A safety bear device according to claim 3, wherein a voice box that beeps and talks, when activated (items 50 and 52, fig’s 1, 8, and paragraph 0045);
(Claim 5) A safety bear device according to claim 1, wherein a sensor is used to reset and turns off claims 1 safety bear device (item 64, fig. 9);
(Claim 6) A safety bear device according to claim 1, wherein a car charger is the power source (item 62, fig. 9, paragraph 0041, the power source is rechargeable with a charging device and cars have charging sources, therefore, it is believed these limitations are met; again, this appears to be functional since there is no specific structure to “car charger” claimed, and it is unclear if this is intended to be a separate element of some kind or simply that the power source is chargeable via a car);

(Claim 9) A remote-control bear device according to claims 7, comprising of distinctive features such as a key chain design (item 20, fig’s 1 and 7 and paragraph 0031);
(Claim 10) A remote-control bear device according to claims 7, wherein a sensor is used to communicate with claims 1 safety bear device (items 44, 46, and 48, fig. 8, paragraph 0025);
 	(Claim 11) A remote-control bear device according to claims 7, comprises of button to turn off claim 7 remote control bear and claims 1 safety bear devices (item 64, fig. 9);
 	(Claim 12) A remote-control bear device according to claims 7, wherein the device is powered by a battery (item 62, fig’s 8 and 9 and paragraph 0041);
(Claim 13) A safety bear device according to claims 1, with remote control bear device that works in all vehicle (fig. 1, items 10 and 20 would work in all vehicles).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over White.
In Reference to Claims 1-7 and 9-13
 	White teaches all of claims 1-7 and 9-13, broadly interpreted, as discussed above. However, it is both unclear if applicant is attempting to claim the remote control device as a bear shape as well as the safety bear device, and, whether White teaches a bear shape for both In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). Since the aesthetics of how the devices appear does not affect the function of the devices, merely making one or both of them bear shaped would be an obvious matter of design choice, and is not a patentable advance. This is further evidenced by White which teaches the device(s) can be made with any desirable aesthetics and will work the same (paragraph 0027). 

In Reference to Claim 8
 	White teaches all of claims 1 and 7 as discussed above. 
White further teaches (Claim 8) A remote-control bear device, according to claims 7, wherein the device beeps when [25] feet away from claims 1 safety bear (paragraph 0045).
White fails to teach 6 feet, specifically. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the alert occur at 6 feet, specifically, merely as a matter of engineering design choice since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711